   Case: 4:20-cv-00193-AGF Doc. #: 8 Filed: 05/11/20 Page: 1 of 9 PageID #: 30


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

DONNA S. BRANDY,                                   )
                                                   )
            Plaintiff,                             )
                                                   )
      vs.                                          )           Case No. 4:20-CV-193 AGF
                                                   )
ST. LOUIS COMMUNITY COLLEGE,                       )
                                                   )
            Defendant.                             )


                                MEMORANDUM AND ORDER

       This matter is before the Court upon the motion of self-represented plaintiff Donna S.

Brandy for leave to commence this action without prepayment of the required filing fee. Having

reviewed the motion and the financial information submitted in support, the Court will grant the

motion and waive the filing fee. See 28 U.S.C. § 1915(a)(1). Furthermore, after reviewing the

complaint, the Court will dismiss this matter without prejudice for failure to state a claim upon

which relief may be granted. See 28 U.S.C. § 1915(e)(2).

                                Legal Standard on Initial Review

       Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, is malicious, fails to state a claim upon which relief can be granted, or

seeks monetary relief against a defendant who is immune from such relief. To state a claim for

relief, a complaint must plead more than “legal conclusions” and “[t]hreadbare recitals of the

elements of a cause of action [that are] supported by mere conclusory statements.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). A plaintiff must demonstrate a plausible claim for relief, which

is more than a “mere possibility of misconduct.” Id. at 679. “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Id. at 678. Determining whether a
   Case: 4:20-cv-00193-AGF Doc. #: 8 Filed: 05/11/20 Page: 2 of 9 PageID #: 31


complaint states a plausible claim for relief is a context-specific task that requires the reviewing

court to draw on its judicial experience and common sense. Id. at 679.

       When reviewing a pro se complaint under 28 U.S.C. § 1915, the Court accepts the well-

plead facts as true, White v. Clark, 750 F.2d 721, 722 (8th Cir. 1984), and liberally construes the

complaint. Erickson v. Pardus, 551 U.S. 89, 94 (2007); Haines v. Kerner, 404 U.S. 519, 520

(1972). A “liberal construction” means that if the essence of an allegation is discernible, the

district court should construe the plaintiff’s complaint in a way that permits his or her claim to be

considered within the proper legal framework. Solomon v. Petray, 795 F.3d 777, 787 (8th Cir.

2015). However, even pro se complaints are required to allege facts which, if true, state a claim

for relief as a matter of law. Martin v. Aubuchon, 623 F.2d 1282, 1286 (8th Cir. 1980). See also

Stone v. Harry, 364 F.3d 912, 914-15 (8th Cir. 2004) (refusing to supply additional facts or to

construct a legal theory for the pro se plaintiff that assumed facts that had not been pleaded).

                                          The Complaint

       Plaintiff Donna S. Brandy brings this employment discrimination lawsuit against her

former employer, St. Louis Community College. Plaintiff was employed by defendant College

from June 2009 until her alleged constructive discharge on June 3, 2019. At the time of

discharge, plaintiff was in the position of “Student Activities Assistant 1” at the College. ECF

No 1-4 at 2. Plaintiff alleges that between November 2018 and June 2019, she was harassed and

retaliated against, with threat of termination, after she filed complaints with the union. ECF No.

1 at 3-5. Plaintiff details her allegations in the form complaint and in attached exhibits which

“support the retaliation and harassment” allegations. Id. at 6.

       According to plaintiff, in November 2018, Gwendolyn Nixon (presumably plaintiff’s

supervisor at defendant College) complained to plaintiff about her body language and behavior

during two work meetings. ECF No. 1 at 5. Nixon formalized her reprimand and future



                                                -2-
   Case: 4:20-cv-00193-AGF Doc. #: 8 Filed: 05/11/20 Page: 3 of 9 PageID #: 32


behavioral expectations in a letter to plaintiff. ECF No. 1-5 at 1-2. In that letter, Nixon states

that plaintiff displayed inappropriate and unprofessional negative behavior at two recent

meetings with college student club leaders. In one meeting, Nixon states that plaintiff made a

statement under her breath and held a notebook in front of her face. In another, plaintiff blurted

out a question which demonstrated a lack of support for a decision made by Nixon, and when

asked to help with a task that plaintiff had been responsible for in the past, plaintiff stated that

she would not do the task by herself. Nixon described plaintiff’s subsequent behavior at that

meeting to be unhelpful and unresponsive to questions from student leaders. Id. According to

handwritten notes on the letter of reprimand, Nixon met with plaintiff on November 26, 2018, to

discuss the letter’s content. Id. at 2. At that meeting, plaintiff refused to sign the letter or even

accept a copy of the letter. Id.

       Plaintiff includes a handwritten response to Nixon’s letter of reprimand, disputing the

allegations of the letter. ECF No. 1-5 at 3-5. Plaintiff denies holding a notebook over her face

during a meeting, but she admits to holding “a piece of paper” over her face in order to hide her

facial expression of shock and disbelief brought on by some of the comments made by meeting

participants. Once plaintiff was able to regain her composure, she says that she took the paper

down. Plaintiff denies that she displayed any negative behavior with her body language during

the meeting. Plaintiff also admits to asking a question at the second meeting as to who the

decision-maker was on a decision about consolidating student club parties. Although Nixon

alleges that plaintiff should have known that Nixon was the decision-maker prior to the meeting

because of information sent by email, plaintiff complains that she was simply asking a question

at the meeting to get information, not to be unsupportive or demonstrate inappropriate behavior.

Plaintiff admits that when asked about completing a certain task, she replied, “this is not a Donna

Brandy Holiday Party, this is a SGA Holiday Party so I’m not doing this by myself.” Id. at 4.



                                                 -3-
   Case: 4:20-cv-00193-AGF Doc. #: 8 Filed: 05/11/20 Page: 4 of 9 PageID #: 33


        Plaintiff complains that Nixon had previously informed plaintiff not to question decisions

made by Nixon, even when they negatively affected the College students, because they were

final. Plaintiff asserts that her actions and words were taken out of context and misconstrued.

Plaintiff states that she displayed a good attitude and professional behavior in the meetings, even

when she disagreed with what Nixon was saying or doing. ECF No. 1-5 at 5.

        In December 2018, plaintiff alleges that Nixon played a recording of plaintiff during a

work meeting for a fellow employee and showed the employee the November letter of

reprimand. At that time, plaintiff states that she filed a grievance with the union. In the

following month, plaintiff was removed from her job duties and required to attend “EAP

sessions.” ECF No. 1 at 5.

        Two months later, in March 2019, plaintiff was told that she could not attend a school

field trip, in front of College students and only half an hour before trip departure. ECF No. 1 at

5. That same month, plaintiff was “written up” for being on her phone during breaktime. Id.

Plaintiff was required to attend mandatory training or face termination. Plaintiff reported this

incident to her union as well. Id. at 6.

        Plaintiff included a typewritten “Addendum” dated April 2, 2019, which provides further

detail on the events of March 2019. ECF No. 1-5 at 6-8. Regarding the phone write-up, plaintiff

complains that she was “in utter shock that taking a break at my desk and looking at my phone

was now considered inappropriate.” After the incident occurred, Nixon heard plaintiff “talking

out loud to [herself]” about the write-up. Around that same time, plaintiff “sat down to talk to a

student worker” and Nixon immediately called plaintiff into her office to remind her about

confidentiality. Id. at 6.

        Plaintiff was ill and under a lot of stress in the month of March 2019. She alleges that

Nixon’s complaints about inappropriate behavior were just plaintiff being “not completely



                                                -4-
   Case: 4:20-cv-00193-AGF Doc. #: 8 Filed: 05/11/20 Page: 5 of 9 PageID #: 34


recovered from being sick” and having a very low energy level. ECF No. 1-5 at 6. Plaintiff

requested medical leave to have annual check-ups completed. ECF No. 1 at 6. When plaintiff

“needed more treatments,” she requested additional leave but did not receive an immediate

response from human resources. When plaintiff filed for leave under the Family Medical Leave

Act, she was approved but her pay was docked for previous leave.

       Plaintiff admits to accidently missing a meeting in March 2019, but she blames this on a

“lack of communication … since January 2019.” ECF No. 1-5 at 7. Plaintiff believes that the

problems at work were “happening to [her] because there is a lack of communication” between

herself and “management and my co-workers.” Id. at 6.

       Plaintiff alleges that from March to June 2019, the office environment at work had

become “toxic” and she was constantly afraid that her behavior would be construed as

inappropriate. ECF No. 1 at 6. Plaintiff described work as the “type of environment where no

one is talking to me.” ECF No. 1-5 at 7. Plaintiff complains that Nixon “only decides what

inappropriate behavior is when she sees something that she deems is inappropriate.” ECF No. 1-

5 at 6. When plaintiff asked Nixon “what is inappropriate behavior,” she was told by Nixon that

it “is anything that goes against [College] policy.” Id. Plaintiff felt that Nixon was disparaging

her to other employees, while plaintiff could not defend herself because she was told that the

matter had to remain confidential. ECF Nos. 1 at 6, 1-5 at 7-8. Plaintiff alleges that all her

problems at work were a result of Nixon “lying and twisting the truth … to fit her vendetta and

retaliation” against plaintiff. ECF No. 1-5 at 8.

       By June 2019, plaintiff felt forced to leave her job at defendant College due to the

amount of stress that she was experiencing at work. Upon submission of her two-weeks’ notice,

plaintiff was immediately denied access to defendant’s computer system. Id.




                                                -5-
   Case: 4:20-cv-00193-AGF Doc. #: 8 Filed: 05/11/20 Page: 6 of 9 PageID #: 35


        Plaintiff filed a charge of discrimination with the Equal Employment Opportunity

Commission (“EEOC”) and the Missouri Commission on Human Rights (“MCHR”) on

November 14, 2019, complaining about unlawful retaliation in violation of Title VII of the Civil

Rights Act of 1964. ECF No. 1-4 at 2. Plaintiff alleged that she was “subjected to various

adverse actions in retaliation for correcting a student’s actions in September 2018.” Id. Plaintiff

lists some of the adverse actions suffered as: “constantly being watched, forced participation in

the EAP program, and multiple false accusations of inappropriate behavior.” Id. According to

plaintiff, these actions led to her constructive discharge in June 2019. Plaintiff received a right-

to-sue letter from the EEOC dated November 25, 2019. ECF No 1-3. On December 26, 2019,

the MCHR terminated its investigation and administratively closed plaintiff’s case, determining

that the MCHR “lacks jurisdiction over this matter because the complaint did not involve an

activity covered by the Missouri Human Rights Act.” ECF No. 1-4 at 1.

        Plaintiff filed her employment discrimination complaint with this Court on February 3,

2020. For relief, plaintiff seeks an unspecified amount of monetary damages. ECF No. 1 at 7.

                                              Discussion

        Plaintiff’s employment discrimination complaint, based on allegations of retaliation and

harassment, fails to state a claim upon which relief may be granted and will be dismissed under 28

U.S.C. § 1915(e)(2). Plaintiff alleges neither membership in a protected class, nor any illegal

grounds as a basis for discrimination. On her form employment discrimination complaint, plaintiff

does not indicate that she seeks relief under any of the suggested legal statutes. See ECF No. 1 at

1-2. However, plaintiff does mention Title VII of the Civil Rights Act of 1964 (“Title VII”), 42

U.S.C. §§ 2000e, et seq., on both her EEOC charge of discrimination and the civil cover sheet she

filed when initiating this matter. See ECF Nos. 1-1, 1-4 at 2. Nevertheless, as discussed below,

the Court finds that the facts alleged by plaintiff fail to state a claim for relief under Title VII.



                                                  -6-
   Case: 4:20-cv-00193-AGF Doc. #: 8 Filed: 05/11/20 Page: 7 of 9 PageID #: 36


        Title VII makes it unlawful for an employer to discriminate against an individual because

of her race, color, religion, sex, or national origin. 42 U.S.C. § 2000e-2. To establish a prima

facie case of Title VII discrimination, a plaintiff must show that she: (1) is a member of a protected

class; (2) was meeting her employer’s legitimate job expectations; (3) suffered an adverse

employment action; and (4) was treated differently than similarly situated employees who were

not members of her protected class. Jackman v. Fifth Judicial Dist. Dep’t of Corr. Servs., 728

F.3d 800, 804 (8th Cir. 2013) (citation omitted). Plaintiff’s allegations fail to meet the first

requirement. Plaintiff does not allege that she was discriminated against based on any of the Title

VII characteristics. In fact, plaintiff never specifies her own race, color, religion, or national origin;

nor does plaintiff allege membership in any protected class. This Court cannot assume facts that

are not alleged in the complaint. Stone v. Harry, 364 F.3d 912, 914-15 (8th Cir. 2004). In addition,

plaintiff never details any disparate treatment and the complaint is void of any allegations that

similarly situated employees of a different race, color, religion, gender, or national origin were

treated more favorably.

        Plaintiff claims that supervisor Nixon’s negative personal feelings towards plaintiff led to

a toxic work environment which plaintiff felt compelled to remove herself from by quitting her

job. Even assuming Nixon’s allegations against plaintiff were unfounded and unjustified, that

does not make Nixon’s actions illegal discrimination. As for Nixon’s November 2018 allegations

of inappropriate behavior during two meetings, plaintiff admits to putting a piece of paper in front

of her face during a meeting and responding to a task request by clarifying that she would not

complete it alone. Plaintiff simply does not believe such behavior was inappropriate, whereas

Nixon does. As for the phone write-up, plaintiff admits to being on her phone at her desk during

a break. Plaintiff just does not believe such action is against policy, thereby justifying a write-up.




                                                  -7-
   Case: 4:20-cv-00193-AGF Doc. #: 8 Filed: 05/11/20 Page: 8 of 9 PageID #: 37


Plaintiff also admits to missing a March 2019 meeting. Overall, there is just no indication that any

of the tension or disputes at work were rooted in any illegal discriminatory animus.

       To state a claim of Title VII harassment, plaintiff must allege that: (1) she is a member of

a protected group; (2) that there was unwelcome harassment; (3) that there was a casual nexus or

connection between the harassment and her membership in the protected group; and (4) that the

harassment affected a term, condition, or privilege of employment. See Watson v. CEVA Logistics

U.S., Inc., 619 F.3d 936, 942 (8th Cir. 2010) (citation omitted). Again, plaintiff does not state any

allegations indicating that she is a member of a protected group and therefore, her claim of

harassment fails.

       Finally, Title VII prohibits retaliation against an employee “because he has opposed any

practice made an unlawful employment practice by [Title VII], or because he has made a charge,

testified, assisted, or participated in any manner in an investigation, proceeding, or hearing under

[Title VII].” 42 U.S.C. § 2000e–3(a). To establish a prima facie case of Title VII retaliation,

plaintiff must show that: (1) she engaged in protected conduct; (2) she suffered a materially

adverse employment action; and (3) the adverse action was causally linked to the protected

conduct. Jackman, 728 F.3d at 804 (citation omitted). Here, the Court can discern no protected

conduct engaged in by plaintiff for which she was suffered retaliation. To the extent plaintiff

seeks to claim that her complaints to the union were protected conduct, such a claim fails.

Although plaintiff has a right to complain to her union, her complaints were not opposing a

practice made unlawful by Title VII. As discussed above, none of Nixon’s actions towards

plaintiff were based on plaintiff’s membership in a protected class, nor did they exhibit a

discriminatory animus. Therefore, when plaintiff complained about Nixon’s treatment to her

union, she was not engaging in protected conduct under Title VII.




                                                -8-
   Case: 4:20-cv-00193-AGF Doc. #: 8 Filed: 05/11/20 Page: 9 of 9 PageID #: 38


       For all these reasons, plaintiff’s complaint fails to state a claim for employment

discrimination based on Title VII. This case will be dismissed under 28 U.S.C. § 1915(e)(2).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion to proceed in forma pauperis [ECF

No. 2] is GRANTED and the filing fee is waived.

       IT IS FURTHER ORDERED that the Clerk shall not issue process or cause process to

issue upon the complaint because the complaint fails to state a claim upon which relief can be

granted under 28 U.S.C. § 1915(e)(2). Plaintiff’s claims against defendant St. Louis Community

College are DISMISSED without prejudice.

       IT IS FURTHER ORDERED that plaintiff’s motion for appointment of counsel [ECF

No. 3] is DENIED as moot.

       IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in

good faith.

       An Order of Dismissal will accompany this Memorandum and Order.

       Dated this 11th day of May, 2020.




                                                AUDREY G. FLEISSIG
                                                UNITED STATES DISTRICT JUDGE




                                               -9-
